Sykes, J.,
delivered the opinion of the court.
Carrie Applewhite and others, appellees in this court, filed their original bill in the chancery court of Attala county against C. C. Kelly and other defendants. The complainants were stockholders in a certain banking company domiciled at Kosciusko. The bill seeks recovery from all the directors of the bank for the “book” value of their stock, as shown by the books of the bank. The gravamen of the bill is the neglect of duty, misconduct, and negligence of the directors, causing the bank to become insolvent and have to go into the hands of a receiver, thereby rendering their stock valueless. General and special demurrers were interposed to the bill and ovrruled by the chancellor. We deem it unnecessary to set out the allegations of the bill or the grounds of demurrer. The same questions raised on this appeal have all been settled by this court in the cases of Ellis v. Gates, 103 Miss. 560, 60 So. 649, 43 L. R. A. (N. S.) 982, Ann. Cas. 1915B, 526, Ventress v. Wallace, 111 Miss. 357, 71 So. 636, L. R. A. 1917A, 921, Bramlette v. Joseph, 111 Miss. 379, 71 So. 643, Metzger v. Joseph, 111 Miss. 385, 71 So. 645, and Orlansky v. Johnson, 74 So. 113.
The bill alleges in this case that the receiver was requested to bring this suit, but declined. It states facts, however, which show that he is not a necessary party to the suit, and, for that reason, was not joined as a party defendant. The learned chancellor was correct in overruling the demurrers. The case will therefore be affirmed and remanded.

Affirmed and remanded.